          Case 7:20-cv-01215-PMH Document 94 Filed 11/20/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BEILA OSTREICHER,
a/k/a BELLA OSTREICHER,
                           Plaintiff,                         ORDER

                     -against-                                20-CV-01215 (PMH)
EXPERIAN INFORMATION SOLUTIONS,
INC., et al.,
                           Defendants.


PHILIP M. HALPERN, United States District Judge:

         Counsel for Plaintiff Beila Ostreicher a/k/a Bella Ostreicher (“Plaintiff”) and counsel for

Defendants Discover Bank (“Discover”), U.S. Bank, N.A. (“U.S. Bank”), and Experian

Information Solutions, Inc. (“Experian”) appeared for oral argument via telephone yesterday at

3:30 p.m. Argument was held on the record.

         For the reasons indicated on the record and the law cited therein, Discover’s motion to

dismiss under Federal Rule of Civil Procedure 12(b)(6) (Doc. 53), and U.S. Bank’s and Experian’s

separate motions for judgment on the pleadings under Federal Rule of Civil Procedure 12(c) (Docs.

81, 84), are GRANTED. The Clerk of the Court is respectfully directed to terminate the pending

motion sequences (Docs. 53, 81, 84) and close this case.



                                                 SO ORDERED:

Dated:     New York, New York
           November 20, 2020

                                                 PHILIP M. HALPERN
                                                 United States District Judge
